                                                                                  Case 2:19-cv-06371-GW-AGR Document 56 Filed 02/27/20 Page 1 of 2 Page ID #:609



                                                                                           1   VENABLE LLP
                                                                                               Ari N. Rothman (SBN 296568)
                                                                                           2     anrothman@venable.com
                                                                                               Witt W. Chang (SBN 281721)
                                                                                           3    wwchang@venable.com
                                                                                               Bryan J. Weintrop (SBN 307416)
                                                                                           4    bjweintrop@venable.com
                                                                                               2049 Century Park East, Suite 2300
                                                                                           5   Los Angeles, CA 90067
                                                                                               Telephone: (310) 229-9900
                                                                                           6   Facsimile: (310) 229-9901
                                                                                           7   Attorneys for Defendant
                                                                                               One Technologies, LLC
                                                                                           8

                                                                                           9                          UNITED STATES DISTRICT COURT
                                                                                          10                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                          11                                     WESTERN DIVISION
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   Julia G. Durward,                         CASE NO. CV 19-6371-GW-AGRx
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13                        Plaintiff,             Hon. George H. Wu
                                                                                                                                           Courtroom 9D
                                                                           310-229-9900




                                                                                          14               v.
                                                                                                                                    ORDER RE JOINT STIPULATION
                                                                                          15   One Technologies LLC, and DOES 1-50, TO CONTINUE STATUS
                                                                                               inclusive,                           CONFERENCE
                                                                                          16
                                                                                                                    Defendants.            Action Filed:       June 17, 2019
                                                                                          17                                               Removal:            July 23, 2019
                                                                                                                                           Current Status Conference Date:
                                                                                          18                                                                   April 2, 2020
                                                                                                                                           Proposed New Status Conference Date:
                                                                                          19                                                                   April 23, 2020
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                [PROPOSED] ORDER RE JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
                                                                                               48649756
                                                                                  Case 2:19-cv-06371-GW-AGR Document 56 Filed 02/27/20 Page 2 of 2 Page ID #:610



                                                                                           1                                             ORDER
                                                                                           2              Upon consideration of the Joint Stipulation to Continue Status Conference
                                                                                           3   (ECF No. 53) submitted by plaintiff Julia Durward and defendant One Technologies
                                                                                           4   LLC by and through their counsel of record, and good cause appearing therefor, the
                                                                                           5   Court HEREBY ORDERS that:
                                                                                           6              The status conference currently set for April 2, 2020 at 8:30 a.m. is continued
                                                                                           7   to April 23, 2020 at 8:30 a.m. with the joint status report still to be filed by the parties
                                                                                           8   by noon on April 21, 2020.
                                                                                           9              IT IS SO ORDERED.
                                                                                          10

                                                                                          11   Dated: February 27, 2020                              ____________________________
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12
                                                                                                                                                        Honorable George H. Wu
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                                                                                        United States District Judge
                                                                           310-229-9900




                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                             1
                                                                                                                  [PROPOSED] ORDER RE JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
                                                                                               48649756
